department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list lp matt legend health system cccesssssssssssesssssssssseeeeseeeeees hospital system cece ceesccseceeseessesneeeeeees hospital corporation cccccccccescaseeneeeeseees medical professionals ccccccsssesseseeeees health foundattion cccccescesscuesecesececeeeeees hospital a eeececccccceeeceseeneeesecesseseseeeeeeeceeceers hospital boo ceccccccecceeceeseeeueceseeseseeneeeeseceenes hospital c c cccccceeeseeeeecceesesecasseeeeeeeseesesseeenees state mo eee eeeeeeee evecueateeecsesecteesuaaececerenees dear this is in response to a request for a ruling submitted on your behalf by your authorized representative dated date as supplemented by letters dated date date date date date date date and date under sec_414 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request health system is the sole member of hospital system which is the sole member of hospital corporation hospital corporation wholly owns and operates three hospitals hospital a hospital b and hospital c hospital system is also the sole member of heaith foundation health system hospital system and hospital corporation are non-profit non-stock corporations organized under state m law and each is an organization described in code sec_501 and exempt from tax under sec_501 a a 501_c_3_organization health foundation is also a 501_c_3_organization medical professionals is a for-profit limited_liability_company whose sole member is hospital system hospital corporation was formed on date through a merger of hospital a and hospital b and includes three major hospitals hospitals a b and c a division of hospital a hospital corporation owns and operates the facilities known as hospitals a b and c none of which are separately incorporated entities hospital corporation is governed by its board_of directors the board under hospital corporation’s bylaws the board must consist of no less than five ecclesiastical representatives which include the bishop of the state m annual conference of church a the annual conference’ the bishop of the southeastern state m synod of church b the synod and three additional members of church b the bishops are ex-officio members of the board with full voting rights the bishops are required to serve on the board as long as the names of their respective churches are used by hospital corporation or an affiliate of hospital corporation and any change in its bylaws regarding the religious composition of the board requires the approval of the bishops of the respective churches these church a and church b officials on hospital corporation’s board serve to infuse the board with the philosophies and interests of churches a and b the bishop of church b also maintains an office at hospital b the annual conference and synod are the basic organizational bodies of churches a and b respectively hospital corporation has strong chaplaincy programs and has six church a and church b chaplains and parish nurses on its staff to offer pastoral care hospital corporation's five ordained ministers provide liturgical services for its staff patients and their families both hospitals a and b have religious chapels and sunday liturgies are provided at each hospital with special services offered during holy days all patients of hospitals a and b are visited by a chaplain within hours of admission the chaplains are also heavily involved in ethics in health care and the director of pastoral care services is a member of hospital corporation’s clinical ethics committee the director of pastoral care services heads the chaplaincy program of hospital corporation’s member hospitals and reports on the program and mission activities at the annual meeting of the synod hospitals a and b are listed as official agencies of churches a and b respectively in the official church a and church b directories the hospitals are also listed in the state m annual conference journal which lists organizations that have traditionally been associated with the annual conference and have close ties to church a a covenant book lists the hospitals of hospital corporation as institutions that perform the missions of church a and which are funded through local churches in recent years hospital corporation has received substantial financial contributions from church a and church b congregations and from the state m annual conference of church a significant individual donations by members of churches a and b are also provided to hospital corporation hospital corporation also sponsors an accredited clinical pastoral education program which provides training for ministers to become experienced in pastoral care in a hospital setting volunteers at both hospitals contact churches a and b to notify them of church members who are hospitalized and members of the churches participate in a phone reassurance program for the homebound elderly celebration to commemorate the religious founding of the hospital a church representative program distributes information to the congregations of churches a and b about each hospital’s programs and services hospital b hosts an annual plan x was established on date by a merger of plan y and plan z you represent that plan y and plan z were both church plans within the meaning of code sec_414 on the date of the merger the participants in plan x are current and former employees of health system hospital corporation medical professionals and health foundation as of date hospital corporation employed percent of the participants in plan x with the employees of health system medical professionals and health foundation comprising percent of plan participation plan x received its most recent determination_letter from the internal_revenue_service on date you represent that plan x will be amended to provide that the plan_administrator will be the retirement committee formed by hospital corporation and that the principal purpose or function of the plan_administrator is the administration of plan x the retirement committee will be established organized and maintained by hospital corporation based on the above facts and representations you request rulings that plan x is a church_plan under code sec_414 and is deemed to be a church_plan as of date pursuant to sec_414 to qualify under code sec_401 an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 to have such requirements apply where no election is made under sec_410 a church_plan described in sec_414 shall be treated as a qualified_plan for purposes of sec_401 if such plan meets the participation vesting and funding requirements of the code as in effect on date code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that the term church_plan does not include a plan a which is established and maintained primarily for the benefit of employees or their beneficiaries of a church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses or b if less than substantially_all of the individuals included in the plan are church employees as described in sec_414 or sec_414 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches code sec_414 provides that if a plan established or maintained for its employees by a church_or_convention_or_association_of_churches which is exempt from tax under sec_501 fails to satisfy one or more of the requirements of sec_414 and corrects the failure within the correction_period the plan is deemed to meet the requirements of sec_414 for the year in which correction was made and for all prior years code sec_414 provides that the term correction_period means the period ending days after the date of mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church or convention or association of churches under sec_414 employees of such an organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding of the plan by an organization described in sec_414 in this case substantially_all of the participants in plan x are current and former employees of hospital corporation hospital corporation is closely linked to church a and church b hospitals a and b are listed in the official church directories of church a and church b and in the state m annual conference journal as organizations associated with the state m annual conference the basic organizational unit of church a hospital corporation has six church a and church b chaplains on its staff who are involved in ethics in health care by representation on hospital corporation’s clinical ethics committee and who provide many pastoral care services for hospital corporation the director of hospital corporation’s pastoral care programs reports on the program to the synod of church b hospital corporation’s board includes the bishops of church a and church b in addition to other members of church b these reasons we conclude that hospital corporation shares common religious bonds and convictions with churches a and b and is therefore considered to be associated with church a and church b under the church_plan rules accordingly because the employees of hospital corporation are employed by an organization that is exempt from tax under code sec_501 and associated with a church_or_convention_or_association_of_churches ie church a and church b these employees are deemed to be church a and church b employees under sec_414 conversely churches a and b are considered to be the employer of the employees of hospital corporation under sec_414 for furthermore substantially_all of the participants in plan x are employees of hospital corporation thus plan x is not maintained primarily for the benefit of employees who are employed in connection with one or more unrelated trades_or_businesses and substantially_all of the individuals included in plan x are considered to be church employees as defined in sec_414 in addition plan x will be amended to provide that the plan_administrator will be a retirement committee established by hospital corporation and that the principal purpose and function of the retirement committee is to administer plan x hospital corporation is associated with church a and church b within the meaning of code sec_414 the retirement committee therefore will be considered to be associated with or controlled by a church or a convention or association of churches within the meaning of sec_414 once executed the proposed amendment to plan x establishing the retirement committee will be treated as adopted only as of the date of this private_letter_ruling thus any failure by plan x to satisfy the requirements of code sec_414 for years prior to will be corrected within the correction_period defined in sec_414 by execution of the because -6- proposed amendment therefore plan x will be deemed to meet the requirements of sec_414 for the year in which the correction was made and for all prior years back to and including accordingly we conclude that with respect to your ruling requests plan x constitutes a church_plan described under code sec_414 and has constituted a church_plan described under sec_414 since date this ruling is conditioned on execution of the above amendment this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the employee_plans area manager central mountain area this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions or concerns please contact sincerely yours madan dua acting manager employee_plans technical group enclosures copy of deleted letter notice cc
